 111306 NLRB No. 19SCHWEBEL BAKING CO.1The General Counsel has excepted to some of the judge's credi-bility findings. The Board's established policy is not to overrule an
administrative law judge's credibility resolutions unless the clear
proponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings.We agree with the judge's finding that the General Counsel estab-lished a prima facie case that employee Paul Edward Kuzma was
discharged for his protected activity. We also agree with the judge
that the Respondent demonstrated that it would have discharged
Kuzma even in the absence of his protected activity, and it thereby
established a complete defense, under Wright Line, 251 NLRB 1083(1980), enfd. on other grounds 662 F.2d 899 (1st Cir. 1981), cert.
denied 455 U.S. 989 (1982), to the allegation of unlawful discrimi-
nation.In adopting the judge's recommendation that the complaint shouldbe dismissed, we note that neither Kuzma's September 14, 1989 sus-
pension nor his July 18, 1989 warning was alleged in the complaint
to be unlawful, nor did the General Counsel otherwise give fair no-
tice at trial that their lawfulness was under challenge.1All dates are in 1989, unless otherwise indicated.Schwebel Baking Company, Inc. and Paul EdwardKuzma. Case 8±CA±22322January 22, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn July 9, 1991, Administrative Law Judge LeonardM. Wagman issued the attached decision. The General
Counsel filed exceptions and a supporting brief, and
the Respondent filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.Steven Wilson, Esq., for the General Counsel.Frank W. Buck, Esq. (Duvin, Cahn & Barnard), of Cleve-land, Ohio, for the Respondent.Stauqhton Lynd and Alice Lynd, Esqs. (Northeast Ohio LegalServices), of Youngstown, Ohio, for the Charging Party.DECISIONSTATEMENTOFTHE
CASELEONARDM. WAGMAN, Administrative Law Judge. Thiscase was tried in Youngstown, Ohio, on July 16 and 17,
1990. On a charge and an amended charge, filed by the
Charging Party, Paul Edward Kuzma, on December 22,1989,1and February 7, 1990, respectively, the Regional Di-rector for Region 8, issued the complaint in this case, on
March 29, 1990. The complaint alleged that the Respondent,
Schwebel Baking Company, Inc. (the Company), had vio-
lated Section 8(a)(3) and (1) of the National Labor Relations
Act (the Act), by terminating Paul Edward Kuzma, the
Charging Party (Kuzma). The Company, in its timely filed
answer, denied that it had committed the alleged unfair labor
practices.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel, Kuzma, and the Company, re-
spectively, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Company, an Ohio corporation, produces bread andother bakery products, at its Youngstown, Ohio facility,
where it annually sells and ships products, goods, and mate-
rials valued in excess of $50,000, directly to points located
outside the State of Ohio. The complaint alleges, the answer
admits, and I find that the Company is an employer engaged
in commerce within the meaning of Section 2(2), (6), and (7)
of the Act.II. THELABORORGANIZATIONINVOLVED
The complaint alleges, the answer admits, and I find thatBakers Union, Local No. 19 (the Union) is a labor organiza-
tion within the meaning of Section 2(5) of the Act.III. ALLEGEDUNFAIRLABORPRACTICES
A. The FactsOf the Company's 1100 employees, 900 are covered bycollective-bargaining agreements. The Company operates
production facilities at Cuyahoga Falls, Solon, and Youngs-
town, Ohio. This case involves the Company's Youngstown
plant, where the Union represents the production, mainte-
nance, and sanitation employees under a 3-year collective-
bargaining agreement, effective from July 1, 1987.The Company employed Kuzma from May 5, 1985, untilit terminated him on September 14. At the time of his termi-
nation, and for approximately 2 years preceding that date,
Kuzma was a sanitation employee. At all times material to
this case, Kuzma worked on the Youngstown plant's after-
noon shift, under Supervisor Michael A. Cusick, whose im-
mediate superior was Ray Cmil, the plant superintendent of
sanitation. Cmil's immediate superior was Plant Manager Mi-
chael Polaske.Article XV of the current collective-bargaining agreementcovering the Youngstown plant, provides for employee and
union grievances against the Company, and sets forth the
procedure for their resolution. Kuzma frequently used that
procedure for his complaints against the Company and Su-
pervisor Cusick. He filed approximately 60 grievances during
his employment by the Company. I find from Union Steward
Rusty Hutch's testimony, that Kuzma stood out as a source
of grievances. 112DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2The facts regarding the Company's bargaining relationship,Kuzma's employment history, and his grievance activity are undis-
puted.3Art. XI of the collective bargaining agreement states:No Superintendent, Assistant or Supervisory Employee shall be
permitted to do any work regularly performed by members of
the Union.4I based my finding regarding Cusick's warning of April 25,1988, on Kuzma's uncontradicted testimony.5I based my findings regarding Cusick's remarks to Hutch on thelatter's undisputed testimony.6Cusick denied discussing grievances with Kuzma on February 14,or suggesting then that writeups would be withheld if Kuzma with-
held grievances. However, as Kuzma seemed to be testifying about
his dealings with Cusick on that occasion, in a forthright manner,
and seemed to be conscientiously searching his memory, I have
credited him and have rejected Cusick's denials.The record includes a sampling of the grievances, filed byKuzma alone or by Kuzma together with other employees.
The earliest of these grievances is dated November 29, 1987.
The bulk of the grievances received in evidence bears 1989
dates.2Approximately 3 weeks after Kuzma and three other em-ployees had filed the grievance dated November 29, 1987,
Superintendent Cmil cautioned Kuzma. I find from Kuzma's
undenied testimony that on that occasion, Cmil said that he
would not tolerate Kuzma's ``starting this grievance file''
against the sanitation department. I also find from Kuzma's
testimony that Cmil warned: ``You're in the big leagues
now. If you want to play hard ball, you ass hole, I'll fire
you. It might take a while, but I will fire you.''Kuzma filed more grievances against Supervisor Cusickthan did any of the other employees under Cusick. In some
of these grievances, Kuzma complained that Cusick had per-
formed work which, under article XI of the collective-bar-
gaining agreement, was bargaining unit employees' work.3At times, plant management expressed annoyance atKuzma's article XI grievances. Thus, on April 25, 1988, after
Kuzma joined with two other employees to file a grievance
complaining about Cusick's performance of unit work,
Cusick warned Kuzma that if he kept ``playing with fire,''
he, Kuzma was ``going to get burnt ....''
4Kuzma filed a grievance on February 10, seeking 45 min-utes of overtime pay because Cusick performed bargaining
unit work. In a written response to the Union, Polaske la-
beled Kuzma's contention as ``completely unfair.''Shortly before taking his lunchbreak, on the evening ofJune 30, Kuzma noticed Cusick pushing a button to turn on
a device referred to as a ``proof box rack washer.'' On July
1, Kuzma filed a grievance complaining that Cusick's button
pushing was work which should have been performed by a
bargaining unit employee. On July 8, Plant Manager Polaske,
in a letter to the Union, rejected this grievance on the ground
that he did not consider pushing a button to be work.In responding to another of Kuzma's article XI grievancesfiled in August against Kusick, Product Manager Dan
Pannozzo denied it on the ground that Kusick was training
a new employee. Pannozzo closed his letter, dated August
16, with the following comment:Since the grievance did not come from the new em-ployee but rather from Paul [Kuzma] who was not in-
volved in the situation it appears that Paul is deter-
mined to instigate conflict between the company and
the union.In 1989, Cusick occasionally expressed hostility towardKuzma's grievances. Early in the year, a union steward,
Rusty Hutch provoked an outburst by stating in Cusick's
presence that Kuzma intended to file ``a couple more griev-ances.'' Cusick remarked that ``there was a man walkingaround with a target on his back.''5On February 10, Kuzma filed two grievances against Su-pervisor Cusick. One complained that Cusick had violated a
safety code. The second grievance requested 45 minutes of
premium pay on the ground that Cusick had performed work
which should have been done by a bargaining unit employee.Four days later, Cusick criticized Kuzma as the latter wasending his shift. Cusick noted that Kuzma had not completed
certain assigned tasks. Kuzma attempted to explain. Cusick
went on to criticize sharply the appearance of Kuzma's as-
signed area. Kuzma pointed out that he had done well on in-
spections. Cusick responded, saying he did not ``like the fact
that [Kuzma] was filing paper on [Cusick].'' Continuing,Cusick warned that so long as Kuzma continued to file griev-
ances, ``occurrences like this are going to keep happening to
you.'' Cusick concluded by suggesting that Kuzma retract
the two grievances filed on February 10. Kuzma did not ac-
cede to this suggestion.At the end of Kuzma's shift, as he was leaving, Cusickthreatened him with discipline. Cusick warned that when
Kuzma next returned to work, he would receive a writeup.
On the following day, February 15, Kuzma arrived at work
and received the threatened writeup. Kuzma filed a griev-
ance, complaining that Cusick had disciplined him and was
watching him closely in retaliation for his refusal to with-
draw two grievances. At a grievance meeting on February
27, the Company agreed to withdraw the reprimand.6On June 30, Cusick vented his anger during a conversationwith employee Paul W. Peldon, at the plant. As the two were
conversing, Kuzma approached them. I find from Peldon's
uncontradicted testimony, that after Kuzma moved away,
Cusick said: ``I can't stand talking to that mother fucker for
more than 2 minutes. He's nothing but a trouble maker.''On the evening of the same day, Supervisor Cusick hadanother opportunity to express his feelings about Kuzma.
Shortly before he was to begin his lunch period, employee
David Stupka asked Kusick where Kuzma was. I find from
Stupka's uncontradicted testimony that Cusick replied:
``Fuck Kuzma.''Kuzma also filed grievances complaining about the Com-pany's implementation of the overtime and premium pay
provisions of article III of the collective-bargaining agree-
ment. On April 14, Kuzma filed a grievance regarding his
workweek and premium pay for hours for which he had been
regularly scheduled, and had been working, between mid-
night Friday and 2 a.m. on Saturday. In a written response
to the Union, rejecting the grievance, Plant Manager Polaske
showed annoyance when he closed with the following:Paul has already received a direct answer to his con-cerns, yet since they are not to his liking, he chooses
to continue unjust tactics thru grievance procedures,
which I don't understand. 113SCHWEBEL BAKING CO.7Cusick denied knowledge of Kuzma's visits to the wage and hourdivision's office. However, as Stupka impressed me as being more
forthright in his manner, as he searched his recollection, I have cred-
ited testimony showing that Cusick obtained such knowledge from
him in early September.8In testifying about his confrontation of July 1 with Cusick,Kuzma's growing enthusiasm as he attributed obscene language to
Cusick suggested that he was tailoring his testimony to help the
General Counsel's case. In contrast, Cusick gave a detailed accountof this incident in a calm manner, and seemed to be providing his
full recollection without embellishment. Therefore, I have credited
Cusick's version of the incident leading up to Kuzma's termination
on July 1.9Kuzma's credible and uncontradicted testimony was the source ofmy findings regarding his visit to the wage and hour division's of-
fice, on the morning of September 13, his activity at the Company's
plant, later that day, with the material he had obtained from that of-
fice, and Cusick's presence near one of the discussions.Kuzma did not flinch. He filed a grievance on July 30,containing the following complaint:The company uses 12:00 midnight Sunday as a cut offpoint for Sunday Premium Pay. I work 4:00 p.m. Sun-
dayÐ12:30 a.m. Monday and do not get paid for the
half hour worked into Monday. Why in the same re-
spect, is midnight Friday not recognized as a cut off
point for our work week? This is a double standard and
we should be paid for one or the other. Which one?The Company rejected this grievance in a letter to the Union,dated August 16.I find from Kuzma's uncontradicted testimony, that atabout the time he filed the grievance of July 30, he and six
of his fellow sanitation employees, at various times, dis-
cussed the Company's policy of requiring them to work into
the early hours of their days off and their possible entitle-
ment under the contract, or under state or Federal law, to
some extra compensation for working those hours. Kuzma's
testimony shows that he participated in such discussions at
various places in the Company's Youngstown plant, before
his shift began, during worktime, and in the washroom, to-
ward the shift's end.Not content with the Company's treatment of the griev-ance he had filed on April 14, Kuzma sought arbitration. On
September 1, union and company representatives met to dis-
cuss Kuzma's demand. The record did not disclose the out-
come of that parley.Early in September, Kuzma and fellow employee DavidStupka visited the Youngstown office of the U. S. Depart-
ment of Labor's wage and hour division to obtain informa-
tion regarding overtime. Approximately 2 days after this
visit, Stupka told Supervisor Kusick of this visit.7Stupka re-ported that he and Kuzma had visited the wage and hour of-
fice, and had obtained information showing that the sanita-
tion employees, who worked from 1 week into the next, were
entitled to backpay. Kusick replied in substance that the reso-
lution of this dispute was not his responsibility.Kuzma first provoked the Company to discharge him, to-ward the end of his afternoon shift, shortly before 1 a.m., on
July 1. Shortly before midnight on June 30, Kuzma and
Cusick became embroiled in a work-related argument. In the
course of the exchange, Kuzma raised his voice, refused to
comply with Cusick's instruction that he remove a screen
and take it to plant maintenance. Kuzma also complained
that Cusick and Superintendent Cmil were assigning exces-
sive work to him. Cusick threatened to send Kuzma home,
if he continued to raise his voice. Kuzma dared Cusick to
carry out his threat. Cusick immediately suspended Kuzma,
pending termination. However, by the time Kuzma left the
plant, Cmil had converted the suspension to a termination,
and told Kuzma he was terminated.8Kuzma filed a grievance seeking reinstatement. Followinga hearing on July 14, the Company agreed to reduce his ter-
mination to a disciplinary suspension, and to reinstate Kuzma
on July 19, without backpay. However, the Company rein-
stated Kuzma, with the understanding that if he were again
insubordinate, he would suffer ``further disciplinary action up
to termination.'' In a letter dated July 18, Plant Manager
Polaske announced the Company's decision to the Union.
Soon after his reinstatement, Kuzma read Polaske's letter.On February 7, 1990, Kuzma filed an amended unfairlabor practice charge in this case, alleging, inter alia, that the
Company violated Section 8(a)(3) and (1) of the Act on July
1, by terminating him. On March 30, 1990, the Regional Di-
rector for Region 8 dismissed that allegation in light of the
resolution of the grievance arising out of that termination.On September 10, Cusick held a safety meeting with thebargaining unit employees under his supervision, including
Kuzma. Included in the topics chosen by Cusick for discus-
sion, was the Company's policy on breaks. Company man-
agement had advised Cusick that his employees had been
away from their assigned work areas during working hours.
Cusick told the assembled employees that they were to ad-
here strictly to the 15-minute break limit. He also reminded
them that they were not to be walking around or loitering.The company policy to which Kusick referred in his re-marks on September 10, appears in its employee handbook.
A paragraph entitled ``Breaks and Lunches'' recites the num-
ber and duration of break and lunch periods, and points out
that each department sets its own break and lunch periods.The handbook states that, in general, two 10-minute rest
breaks are authorized for most employees during a scheduled
shift, and that other departments allow two 15-minute breaks.
The employee handbook also lists work rules and discipli-
nary policy. Among the offenses listed as serious enough to
subject an employee to discharge on the first violation, is
``overstaying breaks.'' I find from employee Melvin
Copeland's uncontradicted testimony, that management re-
minded sanitation department employees of the 15-minute
limit on breaks, approximately once every 3 months.Accompanied by employee Steve Soulick, Kuzma went tothe wage and hour division's Youngstown office on the
morning of September 13. Kuzma obtained some written ma-
terial from that office, which he took to work, later that day.
Before the afternoon shift began, Kuzma showed the material
to his colleagues in the plant locker room. In the course of
the resulting discussion of the overtime issue, Kuzick walked
past the conversing employees.9At about 8 p.m., on September 14, Cusick approachedKuzma at the plant and suggested that he stop telling em-
ployees that the Company was required to pay employees
time-and-a-half for hours worked ``between work weeks.''
Cusick reminded Kuzma that the sanitation department did
not pay overtime, and predicted that it would not in the fu- 114DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10I based my findings regarding Kusick's and Kuzma's exchangeof remarks regarding overtime, on the evening of September 14, on
the latter's testimony. Cusick did not clearly deny the remarks attrib-
uted to him by Kuzma. Instead, when asked if he had conversation
with Kuzma about overtime and workweeks on September 14, or at
any other time, Cusick testified:No, not to, my knowledge. I don't remember saying anything
about overtime, or paying overtime, or working overtime.Cusick's detailed testimony about the subsequent confrontationsinvolving him and Kuzma on the evening of September 14, suggests
that Cusick should also have remembered whether or not he dis-
cussed overtime with Kuzma on that same evening. Against this
backdrop, Cusick's failure to deny flatly that he had such a discus-
sion, suggested that perhaps it did occur. This factor, and Kuzma's
matter-of-fact tone, as he recounted the exchange, persuaded me to
credit his testimony regarding Cusick's remarks to him on the
evening of September 14.11I based my findings regarding the washing of rags and Kuzma'shands on the evening of September 14, on his uncontradicted testi-
mony.12I based my findings regarding Cusick's perception that Kuzmahad been on a 32-minute break, and the subsequent confrontations
between him and Kuzma, on Cusick's testimony and the contents of
Polaske's letter of September 18 to Kuzma. Cusick testified about
those matters with consistency and in a frank manner. In contrast,
Kuzma was at times evasive on cross-examination about his conduct
on the night of September 14. Further, his testimony regarding that
topic contained material inconsistencies. These infirmities in
Kuzma's testimony, and his apparent anxiety as he responded to
cross-examination, suggested that he was not a candid witness re-
garding what occurred during his encounters with Cusick, on the
night of September 14. Thus, of the two, Cusick impressed me as
being the more reliable witness regarding their encounters on that
night.ture. Kuzma replied, in substance, that when the Companychanged its policy and decided to comply with the collective-
bargaining agreement and wage and hour laws, it would pay
overtime. Cusick walked away without further comment.10At approximately 10:15 p.m., that same day, Kuzmastopped washing the wall next to the bread oven area, where
Cusick had assigned him to work that evening, and went to
a washroom to rinse out some rags he had used on the wall.
When he arrived, he found employee Terrance Escarco in the
washroom. After approximately 5 minutes, Kuzma finished
washing his rags and returned to the bread oven area. After
putting the rags into a bucket of water, Kuzma detected the
strong odor of a degreaser in the rags and on his hands. He
walked to a sink in the vicinity of three bun mixers to wash
the substance off of his hands.11I find from Cusick's testimony that he stood in an adjacentarea, watching Kuzma wash up, saw that it was approxi-
mately 10:15 p.m., and, based on what he knew of Kuzma's
habits, assumed that Kuzma was about to take a break.
Cusick began to monitor Kuzma's break ``because he wasout of his job area, observed washing his hands at that par-
ticular sink behind No. 3 mixer.''It is undisputed, that as Kuzma washed his hands, em-ployee William B. Luther waved to him from the bun proof
area. I also find from Kuzma's and Luther's testimony, that
after finishing at the sink, Kuzma helped Luther carry a lad-
der and some equipment from a proof box to the bread make
up area. Their credited testimony also shows that by the time
Kuzma and Luther had disposed of the ladder and the equip-
ment, the time was 10:30 p.m., breaktime. I find from their
testimony, that Luther and Kuzma proceeded to the plant
lunchoom. Further, I find from Kuzma's testimony, that he
remained in the breakroom close to 15 minutes, and then re-
turned to the wall, near the bread oven.At about 10:35 p.m., when it appeared that Kuzma hadoverstayed his break, Bread Production Superintendent Wil-
liam Hunter, in whose office Cusick was waiting, suggested
that Cusick obtain a disciplinary form, a corrective action no-
tice. Cusick followed Hunter's advice, and began to fill the
form out. Cusick wrote that he had observed Kuzma washing
at the sink in back of the No. 3 mixer ``at approximately
10:15 p.m'' and added ``returned atÐ.'' Cusick waited to fill
in the time of return. Hunter saw Kuzma return and imme-diately pointed him out to Cusick, who saw that it was 10:47p.m., and filled in the disciplinary form accordingly.Hunter went to Kuzma and conducted him to the breadproduction office, where Cusick was waiting with the dis-
ciplinary writeup. When Kuzma arrived in the bread produc-
tion office, Cusick picked up the completed disciplinary
form, asserted that Kuzma had taken a 32-minute break, be-
ginning at 10:15 p.m. and ending at 10:47 p.m., and an-
nounced his suspension pending investigation.Kuzma interrupted Cusick, saying ``that's bullshit, I'm notgoing to rebut this. I'll punch out and leave.'' Kuzma then
left the office, slamming the door as he went.Under Hunter's instructions, Cusick followed, to makesure that Kuzma left the plant and turned in his I.D. card.
Cusick came within 3 to 5 paces behind Kuzma. Kuzma
soon noted Cusick and warned him that ``some day it's just
going to be you and me.'' When they reached the timeclock,
Cusick suggested that Kuzma retrieve whatever personal
items he might have left in his locker. Kuzma turned and
rebuffed Cusick, saying: ``I don't even want to talk to you,
just get off of me. And you can wipe that smirk look off
your face.''Cusick asked Kuzma to hand over his I.D. card. Where-upon, Kuzma pulled the card out of his wallet and offered
it to Cusick, saying: You can have my fucking I.D..'' Cusick
accepted the card, stepped back, and said, ``thank you.'' In
the course of turning his I.D. card over, Kuzma called
Cusick a ``mother fucker.'' As Cusick began to walk toward
the production area, Kuzma remarked: ``[Y]eah, you got my
fucking I.D. card. I hopeÐyou can cram it, and I hope you
choke on it.'' Kuzma added: ``[Y]ou know, someday you'll
get yours. I guarantee it, asshole.'' Cusick turned to see if
Kuzma was leaving, but made no comment. Kuzma looked
at Cusick and said, ``[Y]eah, I thought that'd get your atten-
tion.'' Kuzma left the plant.12The remaining facts are not in dispute. When he returnedto the bread production office, Cusick reported Kuzma's con-
duct to Production Superintendent Hunter, who instructed
him to write down the details ``while it's still fresh in your
memory.'' Cusick followed Hunter's instructions, and noti-
fied Sanitation Superintendent Cmil, who asked for all the
documentation of the incident. Later in the morning of Sep-
tember 15, Cusick reported Kuzma's conduct to Plant Man-
ager Michael Polaske.That same day, and on the following day, Saturday,Polaske telephoned Kuzma's home to investigate Cusick's
report. Polaske did not reach Kuzma. However, on Saturday,
Polaske left a message with Kuzma's wife to return 115SCHWEBEL BAKING CO.13Sec. 7 of the Act provides, in pertinent part:Employees shall have the right to self-organization, to form,
join, or assist labor organizations, to bargain collectively through
representatives of their own choosing, and to engage in other
concerted activities for the purpose of collective bargaining or
other mutual aid or protection.Polaske's call. Kuzma attempted unsuccessfully to telephonePolaske, later, on Saturday. Thereafter, neither Polaske nor
Kuzma attempted to communicate with one another.On Monday, September 18, relying on Cusick's report,Polaske decided to terminate Kuzma. On the same day,
Polaske sent a letter to Kusick announcing this decision and
giving an explanation as follows:On September 14, 1989 at 10:47 p.m. you were ob-served returning 17 minutes late from your scheduled
15 minute relief break.When this was discovered, you were suspendedpending investigation. At that point altercations ensued,
in which you engaged in insubordination and threats to
your supervisor.I have investigated this matter fully with CompanyPersonnel. The investigation revealed you overstayed
your break by at least 17 minutes. When appropriate
disciplinary action was initiated concerning this viola-
tion, you refused to give any explanation of the offence.
and [sic] instead you were grossly insubordinate in di-
recting threats and personally abusive profantiy [sic] at
your supervisor.You have been previously warned about such behav-ior in the past, when you were advised that such behav-
ior could result in termination.I have determined from this investigation the suspen-sion pending investigation must be converted to termi-
nation.The Company has not offered reinstatement to Kuzma.B. Analysis and ConclusionsThe General Counsel contends that the Company termi-nated Kuzma on September 18 in retaliation for his effort to
press for more overtime wages and for the numerous griev-
ances he filed under the collective-bargaining agreement, and
thereby violated Section 8(a)(3) and (1) of the Act. The
Company urges rejection of that contention on the ground
that the record does not show that Kuzma's grievances had
anything to do with his termination. Instead, the Company
raises Kuzma's insubordination toward Supervisor Cusick on
the night of September 14, as the reason for termination. For
the reasons set forth below, I find that the General Counsel
has not shown by a preponderance of the evidence that
Kuzma's grievances or any other activity protected by Sec-
tion 7 of the Act13played any role in the Company's deci-sion to terminate him on September 18.Under Board policy, where the record shows that an em-ployer's hostility toward union activity, or other activity pro-
tected by Section 7 of the Act, was a motivating factor in
a decision to discharge an employee, the discharge will be
found to be unlawful, unless the employer demonstrates, as
an affirmative defense, that it would have discharged the em-
ployee even in the absence of the protected activity. NLRBv. Transportation Management Corp., 462 U.S. 393, 402±403 (1983), affg. Wright Line, 251 NLRB 1083 (1980), enfd.on other grounds 662 F.2d 899 (lst Cir. 1981), cert. denied
455 U.S. 989 (1982). Where it is shown that the business
reason or reasons advanced by the employer for the dis-
charge were pretextualÐthat is, that the reason or reasons ei-
ther do not exist or were not in fact relied uponÐit nec-
essarily follows that the employer has not met its burden and
the inquiry is logically at an end. Wright Line, 251 NLRBat 1084.It is undisputed that well before September 14, Cusick,Hunter, Cmil, and Polaske were aware of Kuzma's resort to
grievances to allege violations of the collective-bargaining
agreement and of his efforts to obtain overtime wages for
himself and his fellow sanitation employees. Further, Cusick
was aware that he was a primary target of many of those
grievances. Kuzma's efforts to vindicate the collective-bar-
gaining agreement constituted concerted activity protected by
Section 7 of the Act. NLRB v. Ford Motor Co., 683 F.2d156, 158 (6th Cir. 1982). Section 7 of the Act also protected
Kuzma's attempt to resolve the issue of overtime in associa-
tion with fellow employees. Nu Dawn Homes, 289 NLRB554, 558 (1988).The record shows that the company management at itsYoungstown facility was vexed by Kuzma's grievances. As
early as November 29, 1987, well beyond the 6-month limi-
tation period imposed by Section 10(b) of the Act, Super-
intendent Cmil threatened discharge if Kuzma insisted on
starting a grievance filed against the sanitation department. In
April 1988, Supervisor Cusick warned Kuzma that if he kept
``playing with fire,'' he was ``going to get burnt.''In 1989, beyond the statutory 6-month limitation period,Cusick continued to threaten reprisals for Kuzma's griev-
ances. Thus, early in the year, in conversation with Union
Steward Hutch, Cusick implied that Kuzma was jeopardizing
his employment by filing more grievances. On February 14,
Cusick warned Kuzma that if he continued to file grievances,
he would suffer Cusick's sharp criticism of his work per-
formance. Cusick suggested that Kuzma withdraw two griev-
ances, which he had filed on February 10. When Kuzma re-
jected this suggestion, Cusick threatened discipline.On February 15, Cusick issued a reprimand to Kuzma. Inresponse to Kuzma's subsequent grievance, complaining that
Cusick had issued the writeup in retaliation for Kuzma's re-
fusal to withdraw two grievances, the Company withdrew the
reprimand.In their responses to Kuzma's grievances, in 1989, PlantManager Polaske and Product Manager Pannozzo reflected
irritation at him. However, neither of them threatened Kuzma
with any reprisal.In sum, the record leaves little doubt that by the eveningof September 14, Cusick's hostility toward Kuzma had
reached considerable dimension. Given Cusick's state of
mind, his futile attempt at 8 p.m. that day to discourage
Kuzma from seeking overtime for the sanitation department
employees, was likely to provoke a desire to rid the plant of
an annoyance.Cusick's attitude toward Kuzma, and the timing ofCusick's decision to suspend Kuzma, less than 3 hours after
the two had clashed over the overtime issue, suggested a
connection between the two events. On its face, the Com-
pany's neglect to investigate Cusick's allegation that Kuzma
had taken an excessive break, suggested that it was anxious 116DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
to find a reason to get rid of the leading grievance at itsYoungstown plant. Then, when Kuzma lost his composure
and vented his wrath on Cusick shortly after their confronta-
tion over the suspension, the Company lost interest in the al-
leged excessive break, and discharged Kuzma for insubor-
dination. This change in focus suggested that the Company
thought the apparent excessive break was not a convincing
reason for discharging Kuzma. Thus, I find that there was a
prima facie showing that Kuzma's grievances and his effort
to agitate his fellow employees to seek overtime pay from
the Company were factors in Plant Manager Polaske's deci-
sion on September 18, to discharge Kuzma.Plant Manager Polaske testified that he terminated Kuzmafor insubordination to Cusick. I find that the Company has
shown that Polaske would have made the same decision even
if Kuzma had not been a frequent grievant and had not been
agitating and encouraging other employees to press for over-
time pay.On July 1, the Company terminated Kuzma for insubor-dination. Kuzma filed an amended unfair labor practice
charge in the instant case, alleging that the Company thereby
unlawfully discriminated against him. However, the Com-
pany reduced the discharge to a disciplinary suspension, ac-
companied by a warning that if he were again insubordinate,
Kuzma would be subject to ``further disciplinary action up,
to termination.'' In the face of Company's change of heart,
the Regional Director dismissed that allegation. The General
Counsel has not alleged that the suspension and accom-panying warning violated the Act.Kuzma ignored the Company's warning. On September14, while he was suspended pending investigation for taking
excessive breaktime, Kuzma launched into a verbal assault
on his immediate supervisor, Cusick. Kuzma insulted Cusick,
with obscenities, and twice hinted that Cusick would suffer
physical abuse at Kuzma's hands. By the following day,
Plant Manager Polaske had Cusick's account of Kuzma's in-
subordinate conduct. Polaske attempted to reach Kuzma by
phone. Polaske left word with Kuzma's wife on Saturday, re-
questing Kuzma to return his call. On Monday afternoon,
September 18, when he had not heard from Kuzma, Polaske,
mindful of the warning he had given to Kuzma in July, de-
cided to discharge him, and sent a letter announcing
Kuzma's discharge and explaining the decision.Counsel for the General Counsel argues that the suspen-sion pending investigation, which Cusick imposed on
Kuzma, was unjust and thus excused the latter's misconduct,
and evidenced the Company's unlawful motive. According to
counsel for the General Counsel, Kuzma did not overstay his
break on the evening of September 14, and Cusick should
have investigated to find out if in fact Kuzma had been on
a 32-minute break, before suspending him. I find no merit
in this argument.At the outset, I note the absence of any allegation in thecomplaint that the suspension, which Cusick imposed on
Kuzma on September 14, violated the Act. Nor do I find suf-
ficient evidence to support a finding that the suspension was
unlawful.Four days before this incident, Cusick had warned Kuzmaand other sanitation employees to adhere strictly to the 15-
minute limit to their breaks. There was no allegation that this
warning violated the Act. Thus, the record showed that on
the evening of September 14, Cusick was genuinely con-
cerned about enforcement of the 15-minute limit.Also, contrary to the General Counsel's position, Cusickhad ample ground for his belief that Kuzma had been on a
32-minute break. Thus, I find from Cusick's undisputed testi-
mony, that he had observed Kuzma's work habits sufficiently
to infer on the evening of September 14, that Kuzma had
been on such a break. I also find that on the evening of Sep-
tember 14, Kuzma's response to Cusick's accusation was not
a denial. Instead, Kuzma was defiant, saying ``that's bullshit,
I'm not going to rebut this. I'll punch out and leave.'' Ab-
sent from Kuzma's outburst was any assertion that he had
observed the 15-minute break limit, and that he had wit-
nesses to prove that he had. Kuzma did not say anything
which would have alerted Cusick to the need for an inves-
tigation of the apparent violation of a company rule. Cusick,
with good cause, remained secure in his belief that he had
witnessed a violation of the Company's 15-minute limit on
sanitation department breaks.In sum, on receiving Cusick's report, and after waitinguntil the afternoon of September 18, Polaske had a valid
ground for terminating Kuzma. By his letter of July 18,
Polaske had warned Kuzma of termination if he again was
insubordinate toward his immediate supervisor. Polaske re-
called the warning of July 18, reasonably saw Kuzma's con-
duct toward Cusick on the evening of September 14, as a
repetition of the conduct which had provoked Kuzma's ter-
mination on July 1, and carried out the warning. There was
no showing that Polaske had ever relented in a similar situa-
tion. Indeed, there was no showing that a similar situation
had ever confronted Polaske. However, in light of Polaske's
warning in his letter of July 18, I have no doubt that Polaske
would have terminated Kuzma for the second infraction even
if that employee had not been engaged in activity protected
by Section 7 of the Act.Thus, even if the Company's management at the Youngs-town plant were glad to be rid of a prime source of griev-
ances and agitation regarding overtime, I cannot find that
Kuzma's Section 7 activity was a motivating factor in the
Company's decision to discharge Kuzma. Accordingly, I find
that the General Counsel has not shown by a preponderance
of the evidence that the Company violated the Act, when it
discharged Kuzma on September 18. I shall, therefore, rec-
ommend dismissal of the complaint.CONCLUSIONSOF
LAW1. Schwebel Baking Company, Inc. is an employer en-gaged in commerce within the meaning of Section 2(6) and
(7) of the Act.2. Baker's Union, Local No. 19 is, and, at all times mate-rial to this case has been, a labor organization within the
meaning of Section 2(5) of the Act. 117SCHWEBEL BAKING CO.14If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-ommended Order shall, as provided in Sec. 102.48 of the Rules, beadopted by the Board and all objections to them shall be deemed
waived for all purposes.3. Schwebel Baking Company, Inc., has not committedany of the unfair labor practices alleged in this complaint.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended14ORDERThe complaint is dismissed.